The writ of mandamus prayed for is to compel the town council of South Kingstown to order a new election of senator and representative under the provisions of Pub. Laws R.I. cap. 710, § 18, of March 22, 1888. That chapter was passed at the January Session, 1888, and is entitled "An act to incorporate the District of Narragansett, in South Kingstown, R.I." As its title indicates it is a special statute, being applicable to the single town of South Kingstown, and at the time of its passage Pub. Stat. R.I. cap. 10, § 18, was in force, providing, inter alia,
that in case of there being no election of senator and representatives in towns divided into voting districts, district meetings held therein for the election of senator and representatives, shall at the time of closing of the polls therein prescribed by law, stand adjourned to the third day next from and after the day so appointed, unless the third day fall on Sunday or a holiday, and in that event, to the Monday, or the day following said holiday, with like adjournment therefrom, but no adjournment or adjournments shall exceed seven days from the first meeting.
Chapter 710, § 18, provides that if no election shall have been made of senator and representative in the General Assembly, or of either of them, in South Kingstown, upon the day appointed by law for any election, the said town council shall order a new election to be held not more than ten days from the first election, and so on until the election shall be completed. Chapter 710, § 18, then, excepted South Kingstown by special statute from the operation of Pub. Stat. R.I. cap. 10, § 18, and applied a different provision of law to that town.
April 30, 1890, the General Assembly, by chapter 885 of the Public Laws, divided the town of Hopkinton into voting districts, and in the following March, before a single general election had been held, it amended Pub. Stat. R.I. cap. 10, § 18, by Pub. Laws R.I. cap. 923, of March 26, 1891, for the especial benefit of Hopkinton by simply inserting therein the *Page 273 
words, "provided, however, that in Hopkinton there shall be no election held on Saturday, and if the third day fall on Saturday the meeting shall stand adjourned to the Monday following, being five days from and after the day so appointed." Chapter 923, § 2, was as follows: "All acts or parts of acts inconsistent herewith are hereby repealed, and this act shall take effect from and after its passage."
It is contended in behalf of the town council of South Kingstown that chapter 923, § 2, repealed chapter 710, § 18, because the latter is inconsistent with the former. It is a matter of common knowledge that there are many Seventh Day Baptists, so called, living in Hopkinton, who observe Saturday as their Sabbath, and as the election for general officers and for senator and representatives falls by statute on the first Wednesday in April, a three days adjournment therefrom would invariably fall on Saturday, a day on which the Seventh Day Baptists, from principle, perform no secular duties. Doubtless when chapter 885 was passed, dividing Hopkinton into voting districts, the three day provision of chapter 10 escaped attention and was not thought of until the next general election was approaching, when chapter 923 was passed for its benefit to remedy the difficulty.
Does chapter 923 repeal section 18 of chapter 710? We think not. The general rule of interpretation of statutes is that a general statute shall not repeal a special statute unless the purpose so to do is clearly manifest. City of Providence v.Union R.R. Co., 12 R.I. 473; Verry v. School Committee,12 R.I. 578; State v. Champlin, 16 R.I. 453; Tripp v.Torrey, 17 R.I. 359. In the words of Chancellor Kent: "It is an established rule in the exposition of statutes, that the intention of the language is to be deduced from a view of the whole and of every part of a statute, taken and compared together. The real intention when accurately ascertained, will always prevail over the literal sense of terms. . . The great object of the maxims of interpretation is to discover the true intention of the law." 1 Kent Comment. 461, 468. To the same purport is the language of Chief Justice Durfee in Dawley v.Probate Court, 16 R.I. 696, viz.: "We *Page 274 
like always in construing a statute, to take the words literally, assuming that the General Assembly have chosen such as readily express their intent. This cannot always be done, for it sometimes happens that words have been used that taken literally are inconsistent with the predominating purpose. The cases are numerous in which the literal meaning of words and phrases has been restrained or extended by construction to suit the legislative intent."
In New Jersey the rule is laid down by Mr. Justice Magie inBrown v. Mullica Township, 48 N.J. Law, 447, 448, in this wise (omitting the names of numerous cases cited): "It has been well settled in this state that a general law on a subject matter, which has been provided for in certain localities by special law, will not, although it contain a general repeal of acts inconsistent with it, annul or alter the special provisions in those localities." (Citing cases.) "But if the general law expressly repeals the special laws, or shows by implication a manifest intent to supersede their provisions, the latter must yield." (Citing cases.) See also Gurney v. Walsham,16 R.I. 698; Dodge v. Walsham, 16 R.I. 704; Smith v. The People,47 N.Y. 330.
Is not the intention of the General Assembly in the statutes referred to, perfectly clear to every careful reader thereof? By chapter 710, § 18, it meant to apply a different rule to South Kingstown from the one then applicable to other towns. By chapter 923 it meant to make still another exception to chapter 10, § 18, in favor of Hopkinton, and to that end it simply amended said last mentioned section; the very first words of chapter 923 being, "Section 18 of chapter 10 of the Public Statutes is so amended as to read as follows," and then succeeds § 18 as amended, and in the next section is the repealing clause above referred to.
What effect has the repealing clause? Clearly, it would seem that the old statute is repeated to show the context or proper position of the amendatory words as to Hopkinton, and for no other purpose. Repeating the words of chapter 10, § 18, in chapter 923 gave them no greater force then they had before, unless, indeed, to render them applicable to an *Page 275 
exceptional case like South Kingstown; but inasmuch as by a special statute, viz., chapter 710, South Kingstown had been taken out of the operation of chapter 10, § 18, and the manifest purpose of chapter 923 was to remedy a defect as to Hopkinton, can there be any reasonable doubt that if the General Assembly had intended to withdraw the exception as to South Kingstown, it would in the repealing clause of chapter 923 have said, "Section 18 of chapter 710, and all acts and parts of acts inconsistent herewith are hereby repealed?" In our opinion the repealing clause of chapter 923 was intended to apply only to the amendatory provision of chapter 10, § 18, relating to the town of Hopkinton.
It may be urged that unless chapter 923, § 2, operated as a repeal of chapter 710, § 18, no effect could be given to the repealing clause of said chapter 923, since the first section of that chapter acted as a repeal by substitution of said chapter 10, § 18 and fully covered the provision as to Hopkinton. The force of this argument to our minds is neutralized by the fact that chapter 885, to the subject matter of which chapter 923 so manifestly relates, had been so recently enacted, and also by the fact that the two chapters are in pari materia. Applying the rule laid down in Brown v. Mullica Township, above referred to, although the general repeal clause of chapter 923 would be broad enough to include chapter 710, § 18, if intended to apply thereto, we fail in the case at bar to find a general law expressly repealing the special law or showing by implication a manifest intent to supersede its provisions. Otherwise than as applicable to the amendatory clause relating to Hopkinton we think the repealing clause of chapter 923 is to be regarded as merely redundant.
Having determined that section 18 of chapter 710 is not repealed by chapter 923, the next question to be considered is whether § 18 of chapter 710 is constitutional. We see no reason for deviating from the conclusion arrived at In re theNarragansett Election, 16 R.I. 761, and we are therefore of the opinion that § 18 of chapter 710 is constitutional.
Another question is, whether, ten days having elapsed since the last election for senator and representative in South *Page 276 
Kingstown, a new election can take place under chapter 710, § 18. We are of the opinion that the provision as to time in said last mentioned section is not mandatory but is merely directory.People v. Allen, 6 Wend. 486; In re the CensusSuperintendent, 15 R.I. 614. The concluding words of the judgesIn re the Census Superintendent, it seems to us, are equally applicable to this case, viz: "We think that here, without doubt, the purpose was not to limit the power, but to insure its timely exercise."
Demurrer overruled.
A peremptory writ of mandamus was ordered to issue May 15, 1893, commanding the respondents to convene immediately on receipt of the writ and to call an elective meeting within ten days, return on the writ to be made on or before noon of May 17, 1893.
Return to the writ was made under date of May 16, 1893, stating that the town council had met and had ordered an elective meeting for May 25, 1893.